Citation Nr: 1412388	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-23 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 30 percent disabling for service-connected Posttraumatic Stress Disorder (PTSD). 

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran has active service in the United States Army from March 1966 to January 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

The Veteran had a videoconference hearing with the undersigned in December 2013 at the Manchester, New Hampshire RO.  

At the videoconference the Veteran's representative indicated that the Veteran wished to withdraw a claim for an initial compensable rating for service-connected dermatitis, perianal area disability.  (Hearing Transcript at 2).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Since the Veteran has withdrawn that issue there remain no allegations of errors of fact or law for appellate consideration in regard to that issue.  Accordingly, the Board does not have jurisdiction to review that issue and it is dismissed.

The evidence of record raised the issue of the Veteran's entitlement to TDIU.  Whether expressly raised by a Veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to TDIU is before the Board.


FINDINGS OF FACT

1.  The Veteran suffers occupational and social impairment with deficiencies in most areas to include: impaired impulse control, irritability, rage, social withdrawal, frequent suicidal ideations, difficulty adapting to stressful situations, family relations, loss of concentration, loss of focus, and memory loss, among other manifestations, as a result of his service-connected PTSD. 

2.  The evidence of record indicates that the Veteran is unable to find substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation, but no higher than 70 percent, for PTSD. 38 U.S.C.A. §§ 1155, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.159, 4.125, 4.126,  4.130, Diagnostic Code 9411 (2013). 

2.  The criteria for total disability based on individual unemployability (TDIU) have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), 4.25 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating - PTSD

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For claims for an increase  that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App 505 (2007).  In the instant case, there is no evidence that the disability has significantly changed and a uniform evaluation is warranted.

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV. See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Regarding entitlement to a higher rating for PTSD, the Board notes that the Veteran is currently evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013) which pertains specifically to PTSD.  The existing 30 percent rating is assigned when occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A higher 50 percent rating is assigned when occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9435-9411 (2013).

A higher 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A higher 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board notes the Veteran's confirmed combat service and citations.   

In a January 2014 employability evaluation the Veteran indicated that he suffered significantly from his service-connected PTSD.  The Veteran stated he has frequent panic attacks and an inability to concentrate.  He referred to a situation recently when he was using a wood splitter and lost his concentration; causing him to nearly lose his finger-it had to be reattached by a physician.  The Veteran indicated that he now has to read a magazine paragraph several times before he can understand what he read.  He misspells many words that he used to know how to spell.  The Veteran stated that his interpersonal skills have diminished.  He has severe difficulty being in crowds such as in restaurants, movie theaters, and malls.  The Veteran stated that he has many days when he feels useless and doesn't want to live.  He feels guilt and worthlessness.  Some days he just sits around with no motivation. 

At the December 2013 videoconference the Veteran provided very credible testimony.  The Veteran stated that had been working full-time as an electrician when he started having bad dreams in February 2008.  He stated that he would wake up shaking with sweats.  He lost his job in December 2008 when his employer went out of business.  He had been experiencing symptoms of PTSD previously and had to have his work responsibilities curtailed.  He went from "doing high tech stuff all the time" to "just changing filters [or] sweeping" because he couldn't focus.  The Veteran stated that he would feel rage and almost had numerous fights with his coworkers because of his "problem."  The Veteran tried to find work as an independent electrician after he lost his job at the company.  He stated that he did a few jobs and had gotten more, but he had to try and settle himself down.  He would feel so anxious that he wouldn't even be able to attend the job site.  He had to call customers and tell them that he couldn't do the jobs he had agreed to complete.  

At the December 2013 videoconference the Veteran also stated that his family relationships greatly deteriorated as a result of his PTSD.  He reported that he no longer talked to his wife of over 40 years.  Previously he reported that he had hardly talked to his wife unless they were fighting.  He confined himself to separate parts of the house.  At family gatherings he goes to sit in another room alone.  The Veteran stated he "blows[s] up" and that his grandchildren are afraid of him now.  The Veteran used to go on hikes on Mount Willard with his daughters until they saw him standing on a steep ledge thinking of jumping.  He stated that he has a lot of bad days where he has suicidal ideations.  He reported that he has suicidal ideations three or four days a week, but is sometimes okay for a couple of weeks in a row.  He is depressed three or four days a week.  The Veteran reported that he experiences flashbacks of Vietnam that can be triggered when he is doing a crossword puzzle and a word reminds him of it, or if he sees something graphic on television.  The Veteran frequently thinks about Vietnam and can't sleep.  He stated that he has nightmares several times a week. 

A May 2013 clinical review submitted by a therapist at the Manchester Vet Center indicated that the Veteran is plagued by memories of traumatic events.  The therapist stated that much of the Veteran's thoughts are occupied by replaying those events over and over in his mind.  He suffers from survivor guilt and traumatic, unresolved grief over the many losses suffered by his unit.  These intrusions occur daily and have affected the Veteran's ability to focus and concentrate on even the simplest tasks, and he becomes confused easily.  The Veteran symptomology appears to have coincided with his leaving the work force after his former employer went out of business.  The Veteran is increasingly isolative.  Where he once had an active social life that included coaching sports, he no longer engages in activities outside of the home, and does not maintain friendships.  He prefers to stay home alone as a way of coping with anxiety that appears to be in moderate to severe range.  The therapist also reported that the Veteran's family relationships have also deteriorated.  He has become detached from his spouse as they primarily argue.  He is short fused and has become prone to angry outbursts with his spouse and adult children.  The Veteran feels guilt about his anger as he stated "I never used to yell."  

The Veteran had a VA psychiatric examination in May 2013.  The examiner confirmed the Veteran's previously diagnosed PTSD.  The examiner noted that the Veteran was groomed and dressed appropriately.  The examiner stated that the Veteran was anxious, agitated, his energy level was "not good," and that he was irritable.  The examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that the Veteran had been married for 44 years, that the marriage was "not good," and that the Veteran had frequently argued with his wife.  He maintained an "adequate" relationship with his four adult daughters.  The examiner noted that the Veteran has not worked since August 2012.  He was an electrician for 41 years.  The Veteran had problems with anxiety and not wanting to go to work.  The Veteran reported an inability to do complex work and anxiety going to jobs.  The examiner noted that the Veteran had trouble understanding sentences-as he has to read them three times to understand-concentration  had decreased, lack of sleep due to thinking of Vietnam, feelings of uselessness, and avoidance of crowds.  The examiner noted that the Veteran had recurrent and distressing recollections as well as dreams of traumatic events from Vietnam.  The Veteran reported that he frequently attempts to avoid thoughts of Vietnam.  The Veteran stated that he has markedly diminished interest and participation in activities, feelings of detachment and estrangement from others.  The examiner noted that the Veteran has difficulty falling and staying asleep, outbursts of anger, as well as hypervigilance.  The Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The examiner stated that the Veteran reported that he spends his days sitting around watching television and doing crossword puzzles.  He helps with household chores and outdoor chores as well as home repairs.  He has no problems driving.  The examiner reported that the Veteran has no hobbies, nor does he have any close friends.  He stays in touch with extended family "now and then."

The findings of the January 2014 employability evaluation, the Veteran's testimony at the December 2013 videoconference, the Veteran's May 2013 clinical review, and VA psychiatric examination in May 2013, clearly indicate occupational and social impairment in most areas, and as such a 70 percent rating is warranted. 

The Veteran does not meet the standard for the next highest rating under the schedular criteria.  The Veteran does not meet a 100% schedular rating as he does not have total social impairment.  Indeed, the Veteran does not have gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place,  memory loss for names of close relatives, own occupation, or own name.  His own statements would not support this finding.

In this regard, it is important for the Veteran to clearly understand that this finding does not suggest that a 70% evaluation will always be warranted in this case.  Additional testing may indicate an increase or a reduction of this evaluation may be warranted in the future.  With assistance, his condition may improve.  However, at this time, based on this evidence, the Board finds that in giving the Veteran the benefit of the doubt a 70 percent evaluation is warranted at this time (but clearly not greater). 

In this regard, the Board notes that a referral to the Director of VA Compensation Service for consideration of an extraschedular rating is not warranted.  Indeed, the 70 percent rating fully contemplates the severity of the disorder, and there is nothing so unique as to take the service connected disability picture outside of the norm.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   						        	

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361  (Fed. Cir. 2001).  Thus, with respect to the claim for entitlement to a rating in excess of 70 percent for PTSD, the Board notes that the preponderance of the evidence is against that portion of the claim. 

TDIU
											         As noted above, the claim for TDIU has been raised as part of the Veteran's claim for an increase in rating.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability as due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In this regard, the Board notes that the Veteran has, in the context of his claim for a higher rating, alleged that his PTSD and other service-connected disabilities are so severe as to make him unemployable.  

Given the testimony at the December 2013 videoconference, the Veteran's unemployed status, the indications of record which suggest that the Veteran's PTSD and other service-connected disabilities are involved in his lack of employment, the Board notes that entitlement to a TDIU, as part of the claim for a higher rating, is raised by the record.  

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extra-schedular consideration. 38 C.F.R. § 4.16(b).

The Board notes that the Veteran meets the scheduler criteria for TDIU.  The Veteran's service-connected PTSD is evaluated at 70 percent surpasses the minimum requirement for TDIU.  See 38 C.F.R. § 4.16(a).  

Given the severity of the Veteran's service-connected disabilities the Veteran meets the criteria for an evaluation of TDIU.  The Board is aware of the Veteran's significant efforts at seeking employment and his productive career before the symptoms of his severe service-connected disabilities overtook him.  

Again, this finding does not suggest that the Veteran's condition will not, one day, improve.  However, at this time, based on this evidence, TDIU is found. 

Accordingly, the Board notes that the service-connected PTSD, evaluated as 70 percent disabling, as well as his other service-connected disabilities, prevent the Veteran from engaging in substantially gainful employment.  TDIU is granted. 

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the Veteran was provided with notice in October 2008,  regarding his claim, and was informed of what evidence VA would provide and what evidence he should supply in support of his claim.  He was specifically informed as to how disability ratings are assigned based on the severity of the service-connected disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

It is pertinent to note that the Veteran is represented by counsel, and that counsel is presumed to have knowledge of what is necessary to substantiate a claim for a higher disability evaluation for PTSD.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes relevant post-service pertinent medical records that address the Veteran's psychiatric condition, VA treatment records, and furthermore, the Veteran has been afforded several comprehensive VA psychiatric examinations which addressed his complaints.  There is no indication of any additional relevant evidence that has not been obtained, and they are adequate for rating purposes. There is no duty to provide another examination or a medical opinion. See 38 C.F.R. §§ 3.326, 3.327 (2013).





ORDER

Entitlement to a disability rating of 70 percent for PTSD is granted subject to the statutes and regulations applicable to the payment of VA monetary benefits. 

Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


